            Case 1:19-cv-00565-LM Document 1 Filed 05/28/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE


 Gail Hannigan,

        Plaintiff

 v.                                                Civil Action No.

 The Monarch School of New England,

        Defendant.


                                 NOTICE OF REMOVAL
                              AND DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§1441 and 1446, Defendant THE

MONARCH SCHOOL OF NEW ENGLAND (“Monarch School”), by and through its attorneys,

JACKSON LEWIS P.C., hereby removes this action from the Superior Court of the State of New

Hampshire, Strafford County, to the United States District Court for the District of New

Hampshire. In support of this Notice of Removal, Monarch School states as follows:

       1.      By Complaint and Demand for Jury Trial filed on or about April 23, 2019 in the

Strafford County Superior Court, Plaintiff Gail Hannigan instituted a claim against Defendant.

A copy of Plaintiff’s Complaint and Demand for Jury Trial is attached hereto as Exhibit 1, a

certified copy of which is to be forwarded upon receipt of the state court record from the

Strafford County Superior Court.

       2.      This Court has original jurisdiction over this action by virtue of federal question

jurisdiction pursuant to 28 U.S.C. §1331. Specifically, Plaintiff is alleging violations of 42

U.S.C. §12101 et seq. (“ADA”), 29 U.S.C. §2601 et seq. (“FMLA”), as well as various other

claims including retaliation and other statutory violations pursuant to state law.
            Case 1:19-cv-00565-LM Document 1 Filed 05/28/19 Page 2 of 2



       3.      Pursuant to 28 U.S.C. §1446(a), this notice of removal is timely filed within thirty

(30) days of April 29, 2019, the date on which counsel for Monarch School first received a copy

of the state court Complaint and Demand for Jury Trial.

       4.      As this action could have been commenced in this Court, removal is proper. 28

U.S.C. §1441(a). Furthermore, this Court may exercise supplemental jurisdiction over the

Plaintiff’s state law claims. See 28 U.S.C. §1367(a).




                                      Respectfully Submitted,
                                      THE MONARCH SCHOOL OF NEW ENGLAND
                                      By its attorneys,
                                      JACKSON LEWIS P.C.,


Date: May 28, 2019                    By:    /s/K. Joshua Scott
                                             K. Joshua Scott, NHBA#17479
                                             100 International Drive, Suite 363
                                             Portsmouth, NH 03801
                                             603.559.2700
                                             Joshua.Scott@jacksonlewis.com



                                      Certificate of Service

       I hereby certify that the foregoing was served via ECF on all parties of record.


Date: May 28, 2019                    By:    /s/K. Joshua Scott
                                             K. Joshua Scott, NHBA#17479




                                                2
